In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0934V
                                          UNPUBLISHED


    BRIDGETT RUNKLES,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: April 8, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Hepatitis A/B Vaccine; Influenza (Flu)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On June 27, 2019, Bridgett Runkles filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) which meets the Table definition for SIRVA after receiving
hepatitis A/B and influenza vaccines on September 12, 2017. Petition at 1, ¶¶ 1, 42. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On September 15, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On April 8, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $75,000.00.
Proffer at 1. The Proffer does not indicate the exact types of compensation comprising
this award. In the Proffer, Respondent represented that Petitioner agrees with the

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $75,000.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
BRIDGETT RUNKLES,                          )
                                           )
                  Petitioner,              )
                                          )   No. 19-934V (ECF)
v.                                        )   Chief Special Master Corcoran
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On September 15, 2020, respondent, the Secretary of Health and Human Services, filed

his Rule 4(c) Report conceding entitlement to compensation in this matter alleging a Shoulder

Injury Related to Vaccine Administration (“SIRVA”). The following day, the Court entered its

Ruling on Entitlement, finding petitioner Bridgett Runkles entitled to Vaccine Act compensation.

Respondent now proffers that petitioner receive a compensation award consisting of a lump sum

of $75,000.00 in the form of a check payable to petitioner, Bridgett Runkles. 1 This amount

represents compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to

which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $75,000.00. 3




1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                           Respectfully submitted,

                           BRIAN M. BOYNTON
                           Acting Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           HEATHER L. PEARLMAN
                           Acting Deputy Director
                           Torts Branch, Civil Division

                           DARRYL R. WISHARD
                           Assistant Director
                           Torts Branch, Civil Division

                           s/Voris E. Johnson, Jr.
                           VORIS E. JOHNSON, JR.
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Ben Franklin Station
                           Washington, D.C. 20044-0146
                           Direct dial: (202) 616-4136
                           Voris.Johnson@usdoj.gov

Dated: April 8, 2021




                       2